Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/488,631 filed 8/26/19. Claims 1-19 are pending with claims 1 and 13 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano Corp. JP 2000-222608A (as cited by applicant – machine translation attached) in view of Sankyo Seiki Manufacturing Co., Ltd. JP 2000-099806A (as cited by applicant – machine translation attached).
Amano Corp. teaches:
With respect to claim 1, A control method of a card issue device comprising a card reader (magnetic reader block B) structured to perform at least one of reading of data recorded in the card and recording of data to the card (paragraphs 0020 and 0037), the control method comprising: a card direction determination step comprising taking the card into the card reader before the card is issued and determining a direction of the card; and a card issue step comprising issuing the card is executed based on the card direction determined in the card direction determination step (paragraphs 0020-0037 teach determining the direction/orientation of a magnetic stripe on a magnetic stripe card and inverting/rotating the card until a correct placement is determined to read/write magnetic information by a magnetic reader to the card and print on a predetermined printing surface).  

With respect to claim 2, The control method of the card issue device according to claim 1, wherein the card is a magnetic card comprising a magnetic stripe in which magnetic data is recorded (magnetic card CK with magnetic stripe MT), the card reader (magnetic reader block B) comprises a magnetic head which performs recording of magnetic data to the card and reading of magnetic data recorded to the card (paragraphs 0020 and 0037), and in the card direction determination step, recording and reading of magnetic data to and from the card are performed in the card reader and the direction of the card is determined based on a reading result of the magnetic data (paragraphs 0020-0037 teach determining the direction/orientation of a magnetic stripe on a magnetic stripe card and inverting/rotating the card 

With respect to claim 3, The control method of the card issue device according to claim 2, wherein the card issue device comprises a card inversion mechanism (Block A) structured to invert front and back sides of the card, and the card direction determination step comprises:  SAS0527US3a first recording-reading step comprising taking the card into the card reader to perform recording and reading of magnetic data to and from the card; a card inversion step comprising, in a case that normal reading of the magnetic data has not been performed in the first recording-reading step, ejecting the card from the card reader and inverting the front and back sides of the card by the card inversion mechanism (paragraphs 0012, 0015; 0020-0037 teach determining the direction/orientation of a magnetic stripe on a magnetic stripe card and inverting/rotating the card until a correct placement is determined to read/write magnetic information by a magnetic reader to the card and print on a predetermined printing surface); and a second recording-reading step comprising taking the card into the card reader after the card inversion step to perform recording and reading of magnetic data to and from the card (paragraphs 0020-0037 teach determining the direction/orientation of a magnetic stripe on a magnetic stripe card and inverting/rotating the card until a correct placement is determined to read/write magnetic information by a magnetic reader to the card and print on a predetermined printing surface).  

With respect to claim 11, The control method of the card issue device according to claim 1, wherein the card is a magnetic card which is formed with a magnetic stripe in which magnetic data are recorded (paragraphs 0020 and 0037), the card reader comprises:  SAS0527US7a magnetic head which performs recording of magnetic data to the card and reading of magnetic data recorded to the card (paragraphs 0020 and 0037); and in the card direction determination step, recording and reading of magnetic data to and from the card and activation processing of the card are performed in the card reader and the direction of the card is determined based on a reading result of the magnetic data and a result of the activation processing (paragraphs 0020-0037 teach determining the direction/orientation of a magnetic stripe on a magnetic stripe card and inverting/rotating the card until a correct placement is determined to read/write magnetic information by a magnetic reader to the card and print on a predetermined printing surface).  

With respect to claim 13, A card issue device comprising: a card reader (magnetic reader Block B) structured to perform at least one of reading of data recorded in the card and recording of data to the card (paragraphs 0020 and 0037); wherein a determination process in which the card is taken into the 

Amano Corp. fails to specifically teach:
With respect to claims 1 and 13, a card accommodation part in which a card before issue is accommodated

With respect to claim 3, taking the card sent out from the card accommodation part

With respect to claim 10, The control method of the card issue device according to claim 1, wherein the card is an IC card which is incorporated with an IC chip and is formed with an outside connection 

With respect to claim 11, and an IC card which is incorporated with an IC chip and is formed with an outside connection terminal of the IC chip and an IC contact block having a plurality of IC contact springs structured to contact with the outside connection terminal

However, Sankyo Seiki teaches:
With respect to claims 1 and 13, a card accommodation part in which a card before issue is accommodated (abstract teaches a card issuing device that includes a card stacker 9 to supply cards before issue)

With respect to claim 3, taking the card sent out from the card accommodation part (abstract teaches a card issuing device that includes a card stacker 9 to supply cards before issue)

With respect to claim 10, The control method of the card issue device according to claim 1, wherein the card is an IC card which is incorporated with an IC chip and is formed with an outside connection terminal of the IC chip, the card reader comprises an IC contact block having a plurality of IC contact springs structured to contact with the outside connection terminal, and in the card direction determination step, activation processing of the card is performed in the card reader and the direction of the card is determined based on a result of the activation processing (paragraphs 0007-0010, 0040-

With respect to claim 11, and an IC card which is incorporated with an IC chip and is formed with an outside connection terminal of the IC chip and an IC contact block having a plurality of IC contact springs structured to contact with the outside connection terminal (paragraphs 0007-0010, 0040-0041, 0044 teach issuing an IC card from a stack of IC cards where the direction of the card is determined by the IC card contacts).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Amano Corp. to include a card accommodation part, such as the card stacker of Sankyo Seiki, as an obvious matter of design choice which is well-known and commonly used. A card stacker allows a large number of cards to be stored and supplied to an issuing device thereby increasing productivity and decreasing the time to issue cards (paragraph 0007). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano Corp. JP 2000-222608A (as cited by applicant – machine translation attached) in view of Sankyo Seiki Manufacturing Co., Ltd. JP 2000-099806A (as cited by applicant – machine translation attached), as applied to claim 1 above, and further in view of Toppan Printing Co., Ltd. JP 2013-239003A (as cited by applicant – machine translation attached). 
The teachings of Amano Corp. and Sankyo Seiki have been discussed above.
Amano Corp. as modified by Sankyo Seiki fails to specifically teach:
With respect to claim 12, The control method of the card issue device according to claim 1, wherein the card reader comprises a scanner structured to acquire an image of the card, and in the card direction 

However, Toppan Printing teaches:
With respect to claim 12, The control method of the card issue device according to claim 1, wherein the card reader comprises a scanner structured to acquire an image of the card, and in the card direction determination step, the image of the card is acquired in the card reader and the direction of the card is determined based on an acquired image (page 7 teaches imaging a card to determine an orientation of the card).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Amano Corp. as modified by Sankyo Seiki to determine the orientation of a card based on an image, as taught by Toppan Printing, as an obvious matter of design choice that is well-known and commonly used as a means of verification to ensure a card is in proper position to activate card for issue, thereby helping to prevent faulty cards that need to be disposed of which helps reduce waste and potentially increases profits. 

Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 4 and all its dependencies,  wherein the card issue device comprises a first card reader and a second card reader as the card reader, a conveyance direction of the card conveyed in the first card reader and a conveyance direction of the card conveyed in the second card reader are parallel to each other, when a direction perpendicular to the conveyance direction of the card and a thickness direction of the card conveyed is defined as a width direction of the card, the card to be issued is taken into the first card reader and the second card reader from one side in the conveyance direction of the card, the magnetic head of the first card reader is disposed on one side in the width direction of the card, and the magnetic head of the second card reader is disposed on an other side in the width direction of the card, in the first recording-reading step and the second recording-reading step, the card is taken into the first card reader, and the card direction determination step comprises a third recording-reading step comprising, in a case that normal reading of magnetic data has not been performed in the second recording-reading step, taking the card ejected from the SAS0527US4first card reader into the second card reader to perform recording and reading of magnetic data to and from the card, including all the limitations of claims 1, 2 and 3 from which it depends.  With respect to claim 7 and all its dependencies, wherein the card issue device comprises a first card reader and a second card reader as the card reader, SAS0527US5a conveyance direction of the card conveyed in the first card reader and a conveyance direction of the card conveyed in the second card reader are parallel to each other, when a direction perpendicular to the conveyance direction of the card and a thickness direction of the card conveyed is defined as a width direction of the card, the card to be issued is taken into the first card reader and the second card reader from one side in the conveyance direction of the card, the magnetic head of the first card reader is disposed on one side in the width direction of the card, and the magnetic head of the second card reader is disposed on an other side in the width direction of the card, the card direction determination step comprises: a fifth recording-reading step comprising taking the card sent out from the card accommodation part into the first card reader to perform recording and reading of magnetic data to and from the card; and a sixth recording-reading step comprising, in a case that normal reading of magnetic data has not been performed in the fifth recording-reading step, ejecting the card from the first card reader and taking the card ejected from the first card reader into the second card reader to perform recording and reading of magnetic data to and from the card, in combination with claims 1 and 2 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH